Name: Council Regulation (EC) No 3068/95 of 21 December 1995 amending Regulation (EEC) No 189/92 adopting provisions for the application of certain control measures adopted by the Northwest Atlantic Fisheries Organization
 Type: Regulation
 Subject Matter: fisheries;  world organisations;  documentation;  information and information processing;  communications
 Date Published: nan

 Avis juridique important|31995R3068Council Regulation (EC) No 3068/95 of 21 December 1995 amending Regulation (EEC) No 189/92 adopting provisions for the application of certain control measures adopted by the Northwest Atlantic Fisheries Organization Official Journal L 329 , 30/12/1995 P. 0003 - 0004COUNCIL REGULATION (EC) No 3068/95of 21 December 1995amending Regulation (EEC) No 189/92 adopting provisions for the application of certain control measures adopted by the Northwest Atlantic Fisheries OrganizationTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Regulation (EEC) No 189/92 (3) adopted provisions for the application of certain control measures adopted by the Northwest Atlantic Fisheries Organization (NAFO); Whereas the European Community and Canada have agreed in the Agreement on Fisheries of 20 April 1995 to introduce additional control measures which shall apply to fishing vessels operating in the NAFO Regulatory Area; Whereas the NAFO Fisheries Commission adopted a proposal on 15 September 1995 to amend the hail system; Whereas, pursuant to Article XI of the NAFO Convention, the proposal will, in the absence of objection, become a measure binding upon the Contracting Parties as from 15 November 1995; Whereas the modified scheme is acceptable to the Community; Whereas it is necessary to amend Regulation (EEC) No 189/92, in order to oblige Community fishing vessels to comply with those new measures, HAS ADOPTED THIS REGULATION: Article 1The Annex to Regulation (EEC) No 189/92 is hereby amended as follows: 1. The following indent shall be added to points 1.1 and 1.4: '- Species (3 Alpha code) in kilograms (rounded to the nearest 100 kilograms). The total quantity of species for which the total round weight by species is less than one tonne may be reported by the 3 Alpha code "MZZ" (Marine fish unspecified).'2. The following text shall replace the corresponding sentence in the introduction to point 1.4: 'These reports shall be made at least six hours in advance of the vessel's exit from the Regulatory Area and shall contain the following particulars in the following order.'3. The following points shall be added: '1.5 Transshipment in the Regulatory Area. This report shall be made 24 hours in advance and shall contain the following particulars in the following order: - Name of vessel, - Call sign, - Extend identification letters and numbers, - The date, time and geographical position, - Indication of the message code: "TRANS", - The total round weight by species (3 Alpha code) to be transshipped in kilograms (rounded to the nearest 100 kilograms), - The name of the Master. 1.6 Vessels equipped with devices which enable the automatic transmission of their position are exempt from the hail requirements set out in 1.2 and 1.3.'Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1995. For the CouncilThe PresidentL. ATIENZA SERNA(1) OJ No C 200, 4. 8. 1995, p. 16. (2) Opinion delivered on 15 December 1995 (not yet published in the Official Journal). (3) OJ No L 21, 30. 1. 1992, p. 4.